Citation Nr: 1427224	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for headaches and blackouts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from November 1975 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2010, the appellant and his spouse testified at a Board hearing at the RO.  A transcript of that hearing is included in the claims folder.  In November 2013, the Board remanded the claim to obtain additional medical information.  

Regrettably, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

As noted above, the Board, in November 2013, remanded the case to obtain the appellant's Social Security Administration (SSA) records along with other medical records that were not associated with his VA file.  The AMC was also to arrange a medical examination of the appellant; the examination was to be conducted by a physician who was asked to provide comments concerning the etiology of the claimed disorder.  The Board notes that the examination of the appellant was suppose to occur after all of the appellant's missing medical records, including those from the SSA, were obtained and included in the claims file.  

The record reflects that the AMC did attempt to obtain the appellant's missing medical records including those from the SSA.  The appellant also underwent a VA medical examination in November 2013; however, a review of the medical examination reveals that the examination was not accomplished by a doctor.  Instead, the exam was performed by a nurse practitioner even though the Board specifically required that a physician examine the appellant and provide comments concerning the etiology of the claimed disorder.  Additionally, the Board specifically informed the AMC that the appellant was not to be examined until after all of his missing medical records were obtained and included in the claims file.  This was requested that when the appellant was examined, the physician would be able to review the appellant's complete medical history and provide comments concerning any anomalies that might be present.  

Thus, it is the conclusion of the Board that the claim should be returned to the AMC so that another examination of the appellant may be accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  Hence, the claim is returned to the AMC so that another examination, which contains definitive opinions based upon a complete record, can be obtained. 

Accordingly, the appeal is REMANDED to the AMC for the following actions:

1.  The AMC schedule the Veteran for a VA examination by a physician to determine the current nature of the Veteran's headache and syncope disability.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  For any headache disability, syncope or seizures, or other similar conditions found, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service.  A rationale for any opinions should be provided.  

2.  Thereafter, the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



